DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.  Claims 23 and 24 are pending.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 23 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wang (US Publication No. 2004/0143421) in view of Remy (US Publication No. 2005/0052527).
Wang teaches:
Re claim 23.  A mobile robot capable of participating in a communication session with a remote control station, the robot comprising: 
a mobile platform capable of maneuvering about a facility (movement platform 34, Figure 1; paragraph [0023]); 
a robot monitor (monitor 40, Figure 1); 
a first robot camera mounted to the robot at a first angle relative to a vertical axis (robot camera 38, Figure 1); 
a robot microphone (microphone 42, Figure 1); and, 


	Wang fails to specifically teach: (re claim 23) a second robot camera mounted to the robot at a second angle relative to the vertical axis, wherein the first angle and the second angle are different; and during said communication session, a monitor of the remote control station displays a display user interface that includes an image captured by the first robot camera in an upper portion of the display user interface and an image captured by the second robot camera in a lower portion of the display user interface, wherein a display area of the image from the first robot camera is larger than a display area of the image from the second robot camera.
Remy teaches, at camera 10A, Figure 1; and paragraphs [0027 and 0036], providing, in a mobile platform, one camera for detecting overhead images of healthcare procedures and a second forward facing camera for viewing a clinical team, and transmitting the images from the cameras as a multiplexed signal for teleconferencing.  
In view of Remy’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the remote controlled robot as taught by Wang, (re claim 23) a second robot camera mounted to the robot at a second angle relative to the vertical axis, wherein the first angle and the second angle are different; and during said communication session, a monitor of the remote control station displays a display user interface that includes an image captured by the first robot camera in an upper portion of the display user interface and an image captured by the second robot camera in a lower portion of the display user interface, wherein a display area of the image from the first robot camera is larger than a display area of the image from the second robot camera; since Remy teaches providing, in a mobile platform, one camera for detecting overhead images of healthcare procedures and a second forward facing camera for viewing a clinical team, and transmitting the images from the cameras as a multiplexed signal for teleconferencing.  Remy teaches this facilitates the complete and unobstructed capture of surgical procedures from multiple selectable angles and proximities.  
It is noted that the claimed location and size of displayed images within the display user interface does not limit the mobile robot, which this claim is directed to, beyond what is taught by Wang as modified by Remy.  The mobile robot as taught by Wang as modified by Remy outputs images from plural cameras as a multiplexed signal, which may be displayed in any manner by a station monitor.   

Claim 24 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Angle et al. (US Publication No. 2007/0199108).
Angle teaches:
Re claim 24.  A mobile robot system comprising: 
a mobile robot (robot 10, Figure 1) including a mobile platform (wheels 14, Figure 1) capable of maneuvering about a facility, a robot monitor (teleconferencing screen 18, Figure 1), a first robot camera mounted to the robot at a first angle relative to a vertical axis, a second robot camera mounted to the robot at a second angle relative to the vertical axis (cameras 28, 29, Figure 1; and robot camera and floor camera, Figure 22F), wherein the first angle and the second angle are different, a robot microphone (microphone array 305, Figure 1), and, a robot speaker (speaker 20, Figure 1); and 
a remote control station (caregiver terminal, Figure 9B) including a monitor that displays a display user interface that includes an image captured by the first robot camera in an upper portion of the display user interface and an image captured by the second robot camera in a lower portion of the display user interface (Figure 22F), the robot monitor displays an image captured by a camera of the remote control station (teleconferencing screen 18, 26, Figure 1; paragraph [0106]), a speaker of the remote control station reproduces a sound captured by the robot microphone (paragraph [0223]), the robot speaker reproduces a sound captured by a microphone of the remote control station (paragraph [0177]), and the robot moves in response to movement commands received from the remote control station (Figures 20 and 22F).

(re claim 24) wherein a display area of the image from the first robot camera is larger than a display area of the image from the second robot camera.
It would have been an obvious matter of design choice to make one display area larger than the other, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  One of ordinary skill in the art may choose to make one image larger than another to emphasize a primary image, save screen real-estate, or to make room for other information or controls on the screen.  

Response to Arguments
Applicant’s arguments, see page 4, filed 2/24/2021, with respect to the double patenting rejection of claim 1 have been fully considered and are persuasive.  The double patenting rejection of claim 1 has been withdrawn. 
Applicant's arguments filed 2/24/2021 have been fully considered but they are not persuasive.
Applicant argues, on pages 4-5, the combination of Wang and Remy does not teach a mobile robot that “outputs images from plural cameras as a multiplexed signal, which may be displayed in any manner by a station monitor.”  Applicant asserts the “multiplexing” described in Remy refers to the operator-controlled selection or “switching” of the “active camera” into the broadcast feed throughout the procedure.  Applicant points to paragraphs [0030] and [0031] of Remy which describe an 
The mast 6 is pivoted to angularly position the boom 4 as desired, and the telescoping boom 4 is extended to position the camera 10A directly overhead the operating site. Likewise, camera 10B is adjusted to give a full view of the surgery. ... As the surgery proceeds, the operator can multiplex the camera signals and produce a live high resolution video and audio feed that is networked in real time for teleconferencing, and/or recorded in any known format such as Hard Drive, Mini-DV, S-VHS, VHS and DVD.  

(Emphasis added).  The abstract contains similar language.  Claim 6 states:
said video production system comprises an active broadcast preview monitor for displaying the live video feed compiled from said at least one remotely-controlled video camera to an operator.

(Emphasis added). These passages indicate Remy contemplated multiplexing the video signals from both cameras 10A and 10B to form a video feed comprising views from both cameras 10A and 10B for teleconferencing.  
Even if Remy did not teach combining signals from the plural cameras into the teleconferencing video feed, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to make the available camera signals available to the remote participants so they may view the portions of the surgery they will most benefit from.  Utilizing all available cameras would allow the remote participants to gain an awareness of the entire surgical environment for a better understanding of how the surgery is progressing.  
.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SPENCER D PATTON whose telephone number is (571)270-5771.  The examiner can normally be reached on Monday to Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SPENCER D PATTON/Primary Examiner, Art Unit 3664